Citation Nr: 1525339	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  05-14 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extension of vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1996 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied the Veteran's request for an extension of Chapter 31 vocational rehabilitation benefits.

In May 2009 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO.  A transcript of the hearing is of record.

The Board remanded the file to the RO in August 2009 for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  In August 2004 the Veteran was awarded a Bachelor of Science degree in biology, following a course of study for which he received VA financial assistance under Chapter 30 (Montgomery GI Bill) and Chapter 31 (vocational rehabilitation).

2.  The Veteran's successful completion of the program above constitutes complete vocational rehabilitation per the terms of his Individualized Written Rehabilitation Plan.


CONCLUSION OF LAW

The criteria to establish entitlement to an extension of vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31, Title 38, United States Code are not met.  38 U.S.C.A. § 3695 (West 2002 & Supp. 2013); 38 C.F.R. § 3.78 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000 the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The statutes and regulations governing adjudication of this case arise under Chapter 31 of Title 38 of the United States Code.  The VCAA does not apply to claims arising under this chapter.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) to the effect that the VCAA applies only to provisions under Chapter 51 of Title 38, United States Code.  In any event, the Board's remand in August 2009 directed the RO to provide the Veteran a VCAA notice letter, and the RO complied by providing the Veteran a letter in April 2014 that notified him of the elements required to establish entitlement to extension of vocational rehabilitation benefits and of the respective duties of VA and the claimant to obtain such evidence.  The Veteran had ample opportunity to respond before the RO readjudicated the claim per the Supplemental Statement of the Case (SSOC) in June 2014.   

The Board's remand also directed the RO to provide the Veteran VA medical examinations to determine the degree to which his service-connected disabilities render him unemployable and the degree to which his service-connected disabilities render him unable to continue his vocational rehabilitation program, and that he should thereafter be interviewed by a VA vocational rehabilitation counselor.   As noted in the discussion below, the Veteran failed to report for VA examinations that were scheduled in November and December 2010, and he refused to meet the VA vocational rehabilitation counselor.  Given the Veteran's noncooperation, the Board finds the RO has substantially complied with the instructions articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

For the reasons set forth hereinabove, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Applicable Legal Principles

Neither the basic period of entitlement that can be authorized for a program of vocational rehabilitation under Chapter 31 alone, nor a combination of entitlement of Chapter 31 and Chapter 30 education benefits under the Montgomery GI Bill (MGIB), shall exceed 48 months except as indicated below.  38 C.F.R. § 21.78(a).

A rehabilitation program for a veteran with an employment handicap may only be extended beyond 48 months when the veteran previously completed training for a suitable occupation but the veteran's service-connected disability worsened to the point where he or she is unable to perform the duties of the occupation for which training was provided, and a period of training in the same or a different field is required; when the occupation in which the veteran previously trained is found to be unsuitable because of the veteran's abilities and employment handicap; or, when the Veteran previously used education benefit entitlement under other programs administered by VA, and the additional period of assistance to be provided under Chapter 31 the Veteran needs to become employable will result in more than 48 months used under all VA education programs.  38 C.F.R. § 21.78(b).

A rehabilitation program for a veteran with a serious employment handicap may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program under the following conditions: to enable the veteran to complete a period of rehabilitation to the point of employability; to provide an extended evaluation in cases in which the total period needed for an extended evaluation and for rehabilitation to the point of employability would exceed 48 months; to provide a program of independent living services, including cases in which achievement of a vocational goal becomes feasible during or following a program of independent living services; following rehabilitation to the point of employability in specified circumstances; or, when the assistance to be provided in excess of 48 months consists only of  a period of employment assistance.  38 C.F.R. § 21.78(c).

Under 38 C.F.R. § 21.52, for each individual who is shown to have an employment handicap, a "serious employment handicap" will be found only when a counseling psychologist (CP) or vocational rehabilitation counselor (VRC) determines an individual has significant vocational impairment, that the individual has not overcome the effects of the significant vocational impairment, and that the individual's service-connected disabilities contribute in substantial part to the individual's overall significant vocational impairment.  Under 38 C.F.R. § 21.58, VA may consider whether a finding of "employment handicap" should be changed to "serious employment handicap" when there is an increase in the degree of service-connected disability or other significant change in the veteran's situation.
 
Factual Background

Prior to requesting VA vocational rehabilitation benefits under Chapter 31 of the United States Code (USC) the Veteran received VA educational benefits under the provisions of USC Chapter 30 (Montgomery GI Bill, or MGIB) by which he attended Illinois State University in pursuit of a Bachelor of Science (BS) degree in pre-professional biology.  After his educational benefits expired the Veteran applied for vocational rehabilitation benefits under USC Chapter 31 to continue his studies.  In his Rehabilitation Needs Inventory, dated in May 2002, the Veteran stated his service-connected pulmonary disability rendered him unable to exert himself or to breathe vapors or chemicals, and that his service-connected jaw disability caused him to be careful of his face and precluded strenuous activity.  The Veteran stated he had completed certification as an emergency medical technician (EMT) and was currently taking a pre-medical course with the intention of becoming a physician.

The VA Vocational Rehabilitation and Employment (VR&E) Division suspended the Veteran's claim in May 2002 because he had not completed the required evaluation.  The Veteran was apparently accepted into the VR&E program in January 2004.  At the time, he was service-connected for two disabilities: residuals of fracture of the right jaw and mild obstructive pulmonary disease, both rated as 10 percent disabling. 

The Veteran was interviewed by a VA psychology technician in January 2004 for the purpose of preparing a current employment feasibility assessment.  Although the Veteran was qualified as an EMT there was no evidence he had ever applied for such a position.  The Veteran stated he was applying for VR&E benefits in order to continue his pursuit of a medical degree.  The VA representative informed the Veteran that if accepted for the program he would have only 12 remaining months of eligibility but there was a "very slim" chance that VA would support a goal of medical school.  The Veteran objected that there was no job market for a four-year degree in biology, and the VA representative advised the Veteran that extensive job research would have to be conducted before such a determination could be made. 

In March 2004 the RO approved VA vocational rehabilitation benefits to obtain and maintain employment in the occupational group of biological sciences, based on a determination that the Veteran's service-connected disabilities created a significant impairment of employability and that feasibility for successful employment appeared to be reasonably good.  The corresponding Individualized Written Rehabilitation Plan (IWRP), dated March 8, states the Veteran's occupational objective was to complete a bachelor's degree in pre-professional biology, with an anticipated completion date of May 2004.  The period approved was January-May 2004, and the IWRP was jointly signed by the Veteran and by Mr. MLB, the Veteran's case manager at the Peoria Vet Center.

In March 2004 the Veteran submitted documents to the VR&E Division asserting that a pre-professional degree in biological sciences is intended to prepare individuals for further advanced study, not for entry into the job market.  A supporting letter from the Illinois Department of Employment Security (IDES) states that a pre-medical degree would qualify the Veteran to work in a non-certified position such as biological or health technician, which would commonly pay $8.00-$9.00 per hour, whereas employment opportunities for a physician would be much higher.

The file contains a Special Report of Training dated March 22, 2004, in which Mr. MLB stated the Veteran reported that he would graduate in August 2004 and intended thereafter to pursue an advanced degree in radiology, chiropractic or medicine; the Veteran would only have 4 months of remaining benefits at the end of his current program.  Mr. MLB then discussed the merits of the Veteran's case with Dr. LS, a VA Counseling Psychologist (CP).  Dr. LS agreed that a pre-professional degree in biology is essentially a pre-med degree and that it would be "prudent" to allow the Veteran to continue in one of the three fields of study cited above.  Dr. LS recommended that Mr. WLB develop a memorandum to the VR&E Officer requesting the Veteran be granted an extension of benefits beyond 48 months.

In a subsequent Special Report of Training dated in May 2004, Mr. WLB stated he had again contacted Dr. LS to ask if the anticipated award of the BS degree would cause the Veteran to be fully employable under current VA vocational rehabilitation regulations.  Dr. LS responded that a case "could be made" that the Veteran could work an hourly job paying $8.00 or $9.00 per hour but would be "underemployed" thereby, and that Dr. LS would personally find in favor of the Veteran.

A Special Training Report dated June 28, 2004, states the Veteran called Mr. WLB and reported he had relocated to the Chicago area to begin studies at the National University of Health Studies (NUHS) and asked that his file be transferred to a VA vocational case manager in that area.  Mr. WLB stated that positions offering $8.00-$9.00 per hour were not suitable or commensurate with the Veteran's abilities and aptitudes, and that he should therefore not be considered to be "job ready."

The file contains an amended IWRP dated July 1, 2004, providing for VR&E benefits leading to the Veteran being able to obtain and maintain employment as a chiropractic physician.  The specified training period would be at NUHS from August 2004 to August 2008.  This amended IWRP was not signed by the Veteran or by a VA representative. 

Also on July 1, 2004, Mr. WLB submitted a formal recommendation to the VR&E Officer that the Veteran be granted an extension of vocational rehabilitation benefits.  Mr. WLB noted that the Veteran had previously used 36 months of MGIB benefits and 4 months of vocational rehabilitation benefits.  Thus, the Veteran had 5 months and 6 days of remaining entitlement under combined Chapter 30 and Chapter 31 benefits, but he needed 44 additional months of benefits to complete a degree as Doctor of Chiropractic at NUHS.  Mr. WLB stated the Veteran needed this additional training to be competitively employable in the current job market.  

Following transfer of the Veteran's file to Chicago he was assigned a new vocational rehabilitation counselor (VRC), Ms. JLH.  On July 28, 2004, Mr. JLH spoke to Mr. WLB, who admitted having told the Veteran that he had recommended an extension of the Veteran's benefits but denied having told the Veteran that an extension had actually been approved.  Ms. JLH called the Veteran and advised him that approval/disapproval of his request for extension had not yet been decided, but that he was apparently requesting a service to which he was not entitled and that he should make alternative arrangements for school.
The file contains a diploma from Illinois State University stating the Veteran was awarded a BS degree on August 7, 2004.

The pending request for extension of benefits was endorsed as approved on August 10, 2004, by Ms. MW, VR&E Officer.  

On August 13, 2004, Ms. JLH submitted a Memorandum to Ms. MW formally requesting that the case returned to Mr. WLB, asserting her belief that the Veteran was pursuing an unrealistic career goal based on school performance (grade point average of 2.81 with several failed courses and withdrawals) and physical disabilities (inability to work around heavy fumes, chemical or odors and difficulty with smelling and talking).  Also, Ms. JLH stated that records including the IDES document cited above demonstrated that there were jobs available to the Veteran at his current level of training, albeit with less money and opportunities than a doctor.  

Ms. MW thereupon reviewed the file on September 7, 2004, and issued the administrative decision on appeal, finding that the extension had been previously granted in error because the request would go beyond the 48-month eligibility for Chapter 31 benefits and because Chapter 30 benefits had adequately prepared the Veteran for entry-level employment.  On September 14 Mr. WLB sent the Veteran a letter notifying him that his request for extension of Chapter 31 benefits had been granted in error and would be terminated, but that to preclude hardship resulting from the error VA would pay the Veteran's costs for the current semester, including subsistence allowance, after which Chapter 31 benefits would be terminated unless the Veteran chose to request employment services.

In his Notice of Disagreement (NOD), received in October 2004, the Veteran protested discontinuation of benefits that had been "guaranteed" to him by Mr. WLB and Ms. JLH.  The Veteran stated that if he had known that VA VR&E would discontinue his benefits he would never have started his training at NUHS.

In February 2005 the RO issued a Statement of the Case (SOC) continuing the denial of extension, based on a determination that the Veteran was considered to be completely rehabilitated.  The SOC was signed by Mr. WLB.
In his substantive appeal, and in a July 2005 letter to then-senator Barack Obama, the Veteran asserted that he had been informed by VA in July 2004 that his education at NUHS had been approved, and that based on this information he moved to Chicago and incurred debts for which he was now personally liable.   

In May 2006 the RO issued a rating decision increasing the disability rating for the right jaw to 30 percent, effective from November 2005.  The service-connected mild obstructive pulmonary disease continued to be rated at 10 percent.  The higher rating for right jaw disability was based on an April 2006 VA examination showing that stated the disability was manifested by poor chewing ability, not sleeping well, some hearing difficulties and chronic headaches; the examination report is silent in regard to the degree to which the disability would impair employability or vocational rehabilitation.

In June 2006 the Veteran submitted a letter requesting VR&E assistance in obtaining educational benefits, citing increased disability due to service-connected disabilities and also problems associated with depression and alcohol.  In July 2006 a VRC responded that further educational benefits would not be granted because the Veteran had exhausted his entitlement.  The VRC also noted that although the Veteran had reported his service-connected disability rating had increased, there was no indication thereof in the record.  The VRC observed that completion of chiropractic degree was not a feasible goal because the Veteran would be exposed to pulmonary irritants in that field and because he apparently needed drug and alcohol counseling.  Finally, the Veteran had a BS degree and was considered to be currently employable.

The VA VR&E Division filed a Closure Report in September 2006.  In relevant part, the preparer stated that vocational research showed several jobs within reasonable distance of the Veteran's residence for which he would be qualified based on the BS degree he had obtained using his VA education benefits.  

The Veteran submitted a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in October 2006.  He asserted therein that he was currently studying to become a doctor of chiropractic but was unable to function due to jaw pain, headaches, insomnia and shortness of breath.  

In May 2007 the RO issued a Supplemental SOC (SSOC) that continued the denial of extension, based on a determination that the Veteran had been rehabilitated to the point of employability in accordance with the objectives articulated in the March 2004 IWRP (the SSOC noted that no signed plan of service had been developed after March 2004).  The SSOC also found that the Veteran was not shown to have a serious employment handicap.  The SSOC was approved by Ms. MW, who had issued both the original approval of extension in August 2004 and the subsequent revocation of extension in September 2004.  

In response to the SSOC cited above the Veteran wrote a letter to VA in July 2007 denying that he had moved to Chicago until after being informed in August 2004 that his extension of benefits had been approved.   He reiterated that until August 2004 he was still attending undergraduate courses, and that he would not have moved unless the extension had been granted.  The Veteran stated he only became aware that the benefits had been revoked after classes started and his fees were not paid by VA.

Also in July 2007 the RO issued a rating decision that granted service connection for insomnia, tinnitus and headaches, all effective from November 2005; insomnia was rated at 30 percent while tinnitus and headaches were both rated at 10 percent.  Evaluation for restrictive pulmonary disease was increased to 30 percent, also effective from November 2005.  The Veteran's resultant combined evaluation for service-connected disabilities accordingly increased from 20 percent prior to November 10, 2005, to 70 percent from that date.  The rating decision denied entitlement to TDIU.

A rating decision in October 2008 increased the disability ratings for insomnia and headaches to 30 percent, both effective from August 2007.  The rating decision also granted entitlement to TDIU from August 2007.  

In his testimony before the Board in May 2009 the Veteran detailed the functional limitations associated with his service-connected disabilities.  He reported that after completing the course work required for his BS degree, but prior to actually graduating, he was notified by Mr. WLB that he had been approved for post-graduate training under Chapter 31, and that based on this approval he matriculated into [NUHS] and incurred the associated costs.  After school began he was notified by Mr. WLB that a clerical error had been made and VA would only pay for the costs of the first semester.  The Veteran complained that after being denied continued Chapter 31 benefits he requested vocational placement assistance but this was not provided.  Within a year of the time his VR&E benefit was discontinued [in August 2004] his disability rating increased [in May 2006] but when he reported this disability increase to the VR&E office his status was not reevaluated as required by the regulation.  The Veteran also complained that after his benefit was discontinued he tried to resolve the matter by talking to Ms. WLB and to Ms. JLH, but each disavowed responsibility and referred him to the other.    

The Board remanded the case to the RO in August 2009 for several actions.  The correspondence of record had referred to an approval of extension of benefits by the VR&E Officer in July 2004 but such a document was not on file; the Board instructed the RO to locate the document and associate it with the file.  The Board also instructed the RO to afford the Veteran a medical examination to determine the severity of his service-connected disabilities, and to thereafter have the file reviewed by a VA VRC or CP to determine whether the Veteran has an employment handicap or serious employment handicap and whether achievement of his vocational goal was currently reasonably feasible.

Following the Board's remand the RO attempted to schedule the Veteran for VA medical examinations in November and December 2010 but the Veteran failed to report for examination.  The Veteran also failed to report for interview with the VRC in November 2010, December 2010 or April 2014.

As memorialized in a Report of Contact in January 2011 the Veteran expressly declined to meet the VRC to discuss his pending VR&E issues.  The Veteran was thereafter provided an additional opportunity to meet the VRC but did not respond.  The VRC submitted a Memorandum in April 2014 stating that since the Veteran had not presented for interview it was not possible to determine the existence of an employment handicap or serious employment handicap or to determine the reasonable feasibility of successful rehabilitation through employment.  She also stated that thorough review of the VR&E file did not disclose a [July] 2004 document granting extension of benefits.

Analysis
 
The threshold question is whether the Veteran's BS in biology, which he obtained using his combined VA benefits under Chapter 30 and Chapter 31, caused him to be vocationally rehabilitated.  The Board finds at the outset that the Veteran's BS degree represents successful attainment of the training that was requested and approved in the IWRP of March 8, 2004, which is the only formalized IWRP of record.  The Veteran argues that his BS degree is essentially useless in obtaining employment, but the evidence of record in the form of the IEDS projection and the opinion of Dr. LS shows the Veteran's expected earnings potential with his BS degree was at least $8.00 per hour, which equates to $320.00 for a 40-hour week or $16,640.00 over one year.   Such income is well above the $9,310.00 poverty threshold listed by the United States Department Health and Human Services (HHS) in 2004.  Further, the documentation added to the record by Ms. JLH shows that gainful employment was reasonably available within the Veteran's locale.  The Board therefore finds the Veteran was vocationally rehabilitated by his award of a BS degree.

The Veteran's representative argues that there is a conflict of professional opinion between VRCs WLB and JLH in regard to vocational rehabilitation, and that the Board should resolve such difference of opinion in favor of the Veteran.  The Board disagrees.  The record shows that WLB originally favored extension of benefits, and that his original recommendation to that effect was endorsed without comment by Ms. LW, the responsible VR&E Officer.  However, Ms. LW subsequently reversed her approval, and provided a rationale for doing so, and Mr. WLB accepted that reversal as demonstrated by the fact that he wrote the September 2004 notice to the Veteran and also wrote the May 2007 SOC.  Thus, there is no actual conflict of opinion.  Further, the current opinions expressed by Ms. LW and Mr. MLB (and also by Ms. JLH) are fully in accord with the Board's findings based on de novo review of the file.

Turning to other arguments raised on appeal, in his testimony before the Board in May 2009 the Veteran raised four specific challenges surrounding his claim.  First, he stated his due process rights were violated because proper procedures were not followed throughout the entire process.  Second, he stated that he had been informed by his VRC that postgraduate studies would be included in his rehabilitation plan but were withdrawn due to administrative error.  Third, he stated that his claims file had been misplaced and mishandled by several VA employees.  Finally, he stated that his service-connected disabilities were not reconsidered after he received increased disability evaluations.

Addressing the Veteran's first assertion (violation of due process rights), 38 C.F.R. § 21.420(d) states that VA shall give the veteran 30 days' notice prior to an adverse action regarding Chapter 31 benefits, and that if the veteran disagrees he or she shall be given the opportunity, before appealing the adverse action, to meet informally with a VA representative, to review the basis for any VA decision and to present any relevant material.  The August 2004 revocation of extended Chapter 31 benefits clearly did not afford the Veteran the requisite 30-day notice.  However, the Board cannot find that this omission prejudiced the Veteran's due process rights on appeal.  Following the Veteran's submission of additional material, the same VR&E Officer who issued the denial on appeal [Ms. MW] endorsed the May 2007 SSOC that continued the denial of extension.  Thus, there is no indication that Ms. MW would have arrived at a different conclusion if the Veteran had been afforded the 30-day notice prior to her administrative decision on appeal.    

In regard to the Veteran's second assertion (having been informed by his VRC that postgraduate studies would be included in his rehabilitation plan), VRC JLH spoke to the Veteran in July 2004 and informed him that a decision had not yet been made, and VRC WLB denies having made any representations to the Veteran to the contrary.  Ms. MW approved the extension in August 2004, but there is no indication as to whether the Veteran was notified of this decision, or by whom, and the only formal notice to the Veteran regarding approval/disapproval of his request was the letter in September 2004 notifying him of the denial.  The Veteran has cited an approval document in July 2004, apparently referring to the July 2004 IWRP, but that document was not signed by either the Veteran or a VA representative and thus appears to be no more than a preliminary proposal.  

In regard to the Veteran's third assertion (that his claims file had been misplaced and mishandled by several VA employees), a September 2010 note by VRC Ms. CW states that during the course of the appeal the Veteran's VR&E file had been improperly moved from "interrupt" to "evaluation and planning" a number of times.  However, there is no indication that these actions have caused any prejudice to the ultimate adjudication of the Veteran's issue on appeal. 

In regard to the Veteran's fourth and final assertion (that his service-connected disabilities were not reconsidered after he received increased disability evaluation), the Veteran notified the VR&E Division in June 2006 that he had been granted an increased rating for his service-connected right jaw disability.  The SSOC in May 2007 noted that although the Veteran had reported disability rating increase, this did not change the fact that there were suitable jobs available for which the Veteran was qualified based on training already provided, and also found that the Veteran was not shown to currently have a serious employment handicap.  Thus, the RO's SSOC did in fact readjudicate the issue in consideration of increased disability determination.

The Board remanded the case in August 2009 to determine whether the Veteran should be granted extension of vocational rehabilitation benefits based on increased severity of his service-connected disabilities.  The Veteran failed to report for medical examinations and he declined to make himself available for interview by a VRC, both of which are necessary to determine entitlement to the benefit claimed on appeal.  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record, and when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Further, the Veteran has been granted a TDIU effective from August 2007.

The Veteran has asserted during testimony before the Board and in correspondence to VA that based on notification by VA that he had been granted postgraduate-level vocational training he incurred significant expenses for which he became personally liable; he thus raises an equitable argument of detrimental reliance.  As discussed above, the evidence of record is inconsistent as to whether the Veteran was actually notified by any VA employee that his request for extended benefits were granted before he moved to Chicago (the evidence of record suggests the Veteran moved to Chicago before any decision was made; the Veteran insists he did not).  In any event, the RO paid the Veteran's first semester of education benefits in order to mitigate undue hardship, even though he was not actually entitled to such benefits, so loss is not shown.  Further, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board finally notes that the Veteran elected to utilize his VA MGIB benefits in pursuit of an undergraduate degree that arguably requires further education before employment opportunities are maximized.  The record demonstrates that the Veteran's degree is useful for employment purposes.  Based on the evidence and analysis, the requirements for an extension of  vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31, Title 38, United States Code have not been met.  The evidence is not in equipoise and the benefit-of-the doubt doctrine is inapplicable.  Accordingly, the claim must be denied.  


	(CONTINUED ON NEXT PAGE)





ORDER

An extension of vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31, Title 38, United States Code is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


